     Case 2:19-cv-02229-KJM-EFB Document 18 Filed 04/23/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8
                              IN THE UNITED STATES DISTRICT COURT
 9
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11

12

13   BENNY WILLIAMS,                                  2:19-cv-02229 KJM EFB
14                                         Plaintiff, [PROPOSED] ORDER
15                  v.                                Judge:        The Hon. Edmund F. Brennan
                                                      Trial Date:   Not Set
16                                                    Action Filed: November 5, 2019
     GAVIN NEWSOM, et al.,
17
                                       Defendants.
18

19

20         Good cause having been shown, Defendants’ request for a thirty-day extension of time to

21   respond to the complaint is granted. Defendants shall have up to and including May 28, 2020, to

22   file their responsive pleading.

23

24   Dated: April 23, 2020.                             __________________________
                                                        The Honorable Edmund F. Brennan
25                                                      United States Magistrate Judge
26

27

28

                                                                [Proposed] Order (2:19-cv-02229 KJM EFB)
